
	
		I
		112th CONGRESS
		2d Session
		H. R. 4553
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Mr. Jones introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain acrylic
		  filament tow.
	
	
		1.Certain acrylic filament
			 tow
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Acrylic filament tow containing 85 percent or more by weight of
						acrylonitrile units and 2 percent or more but not over 3 percent of water,
						colored, crimped, with an average decitex of 3.3 (plus or minus 10 percent) and
						an aggregate filament measure in the tow bundle between 660,000 and 1,200,000
						decitex, with a length greater than 2 meters (provided for in subheading
						5501.30.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
